Citation Nr: 0410630	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  94-07 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for tinea 
pedis.

2.  Entitlement to an evaluation in excess of 10 percent for 
headaches.

3.  Entitlement to a compensable evaluation for peptic ulcer 
disease with duodenitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
December 1975 and from May 1978 to November 1981.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In February 2001, the Board denied the veteran's 
claim of entitlement to service connection for tinnitus, granted 
his claim for an increased rating for bronchial asthma, and 
remanded his claims for an increased rating for tinea pedis, 
service connection for a skin disorder of the hands secondary to 
the service-connected tinea pedis, and an increased rating for 
peptic ulcer with duodenitis.

In a December 2002 rating decision, the RO granted the veteran's 
claim for a total rating based upon individual unemployability due 
to service-connected disabilities (TDIU), effective from August 
2000, and granted a 100 percent schedular evaluation for the 
veteran's service-connected cognitive disorder with depressive 
disorder secondary to head injury, effective from October 2002.  
In an August 2003 rating decision, the RO granted service 
connection for tinea of both hands and awarded a compensable 
disability evaluation.  As such, the Board believes that the RO's 
action represents a full grant of the benefits sought as to the 
veteran's claim for service connection for a skin disorder of both 
hands.


FINDINGS OF FACT

1.  The objective and competent medical evidence of record raises 
a reasonable doubt that the veteran's service-connected tinea 
pedis is manifested by constant itching, fissures, bleeding, and 
scaliness, but there is no evidence of ulceration or extensive 
exfoliation or crusting; nor is there evidence that the service-
connected tinea pedis covers more than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected, or that 
constant or near-constant systemic therapy such as corticosteroids 
or other immunosuppressive drugs was required during the past 12-
month period.

2.  The objective and competent medical evidence of record 
reflects subjective complaints of frequent severe headaches; the 
evidence record preponderates against a finding of dementia 
associated with brain trauma headaches.

3.  The objective and competent medical evidence of record 
demonstrates subjective complaints of a constant gastrointestinal 
(GI) burning and abdominal pain, with normal upper GI series, and 
the evidence preponderates against a finding that the veteran's 
subjective gastrointestinal complaints and symptoms represent 
either duodenal ulcer or duodenitis.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the criteria 
for a 30 percent rating for tinea pedis are met.  38 U.S.C.A. § 
1155, 5100-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.118, Diagnostic Code 7813-7806 (2002), effective prior to August 
30, 2002; 67 Fed. Reg. 49,590-599 (July 31, 2002) (codified at 38 
C.F.R. § 4.118, Diagnostic Code 7813-7806 (2003)), effective on 
and after August 30, 2002.

2.  The criteria for a rating in excess of 10 percent for 
headaches are not met.  38 U.S.C.A. §§ 1155, 5100-5013A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic 
Code 8045 (2003).

3.  The criteria for a compensable evaluation for peptic ulcer 
disease with duodenitis have not been met.  38 U.S.C.A. §§ 1155, 
5100-5013A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.114, Diagnostic Code 7305 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In an August 1982 rating decision, the RO granted the veteran's 
claim for service connection for peptic ulcer disease (PUD) and 
duodenitis (claimed as a stomach condition), evaluated as 
noncompensable; and headaches as a residual of a scalp injury, 
evaluated as 10 percent disabling.  The RO based its 
determination, in large measure, upon service medical records that 
showed treatment for peptic ulcer disease and showed that the 
veteran had sustained a laceration of the scalp and thereafter 
complained of blurred vision and headaches.  A March 1982 VA 
radiology report of an upper gastrointestinal (UGI) series 
included findings of duodenitis but no ulcer was seen, and a July 
1982 UGI series report showed a duodenal ulcer.  

In a February 1983 rating decision, the RO granted service 
connection for tinea pedis, evaluated as noncompensable.  In 
January 1991, the RO implemented an August 1990 Board decision and 
awarded a 10 percent disability evaluation for the veteran's 
service-connected tinea pedis.

A January 1992 private treatment from Dr. M.R. includes physical 
examination findings of chronic scaling over the soles of the 
veteran's feet.  The pertinent assessment was dyshydrautic eczema 
of the soles of the feet.  When seen in March 1992, the veteran 
complained of a paracervical headache.  On examination, he 
appeared in no distress.

In April 1992, the RO received the veteran's claim for increased 
ratings for his service-connected tinea pedis, headaches, and PUD.  
VA and non-VA medical records and examination reports, dated from 
1985 to 2003, are associated with the claims files.

In September 1992, the veteran, who was then 36 years old, 
underwent VA examination for brain injuries.  According to the 
examination report, he had a head injury in service when he 
collided with the wing of an airplane and suffered headaches ever 
since.  The veteran described the headaches as episodic, of sudden 
onset, with bifrontal throbbing pain that lasted from hours to two 
or three days.  The episodes occurred at a frequency of one to two 
per month.  There was no prodrome and the headaches were not 
associated with nausea, vomiting, or photophobia.  Neurological 
examination was unremarkable.  The assessment was post-traumatic 
headaches, frequency one to two per month.

An October 1992 VA dermatology examination report reflects the 
veteran's history of dermatitis on both feet since he was in 
service in 1980.  The veteran had erythema, scaling, and fissures 
on the heels of both feet.  He said that sometimes the fissures 
opened up and bled and then he had a problem ambulating.  The 
assessment was dermatophytosis of the feet.  Photographs were to 
be taken.

Also in October 1992, the veteran underwent VA gastrointestinal 
examination.  According to the examination report, he weighed 198 
pounds, and it was noted that in 1991 he had weighed 210 pounds.  
He denied any periodic vomiting or hematemesis, and reported black 
stools two days earlier.  A rectal examination revealed 
hemorrhoidal tags.  There was no blood on stools by hemoccult.  
The veteran currently had pain over his epigastrium.  He reported 
burning in his stomach almost daily, constantly, and said the pain 
was relieved by antacid and Tagamet.  Tests were ordered to rule 
out PUD.  An October 1992 VA radiology report included an 
impression of a normal GI series.

VA medical records, dated from October 1992 to December 1993, 
indicate that the veteran was repeatedly seen in the podiatry 
clinic for complaints associated with his service-connected skin 
disability on his feet.  Topical lotion was prescribed, but was 
not helpful.

A March 1993 private treatment record indicates that the veteran 
had scaly patches on the soles of his feet, for which medication 
was prescribed.  A private laboratory report of a fungus culture 
of the veteran's foot showed Trichophyton rubrum, and the 
assessment was mycosel slant overgrown with t. rubrum.  

A March 1993 VA medical record indicates the veteran was referred 
to the neurology department for evaluation, for chronic headaches 
and dizziness.  An April 1993 VA podiatry consultation report 
reflects chronic fissuring of the veteran's hands and plantar feet 
for which topical lotion was prescribed

In May 1993, the veteran was seen in the VA outpatient clinic and 
his feet were noted to be cracking open, bleeding, and very itchy.  
Fissures on the soles of his feet were noted in July 1993 and, in 
August 1993, the veteran was seen with cracking scaling skin on 
his feet, for which he used topical creams with little 
improvement.  A September 1993 consultation report reflects 
bilateral keratoderma plantaris.  Mycology cultures were ordered, 
and topical lotion was prescribed.

A November 1993 VA medical record reflects the veteran's 
complaints of stomach pain.  The clinical impression included an 
ulcer.

A December 1993 private medical record indicates that the veteran 
complained of headaches.

The veteran underwent VA dermatology examination in December 1993.  
According to the examination report, since discharge, the veteran 
received regular medical treatment, consisting of topical creams, 
for his foot condition, that consisted of peeling, fissuring, and 
tenderness.  It was noted that a biopsy was taken but was 
evidently inconclusive.  Other tests apparently included fungal 
studies and KOH (potassium hydroxide) preparations that were 
evidently positive in the past.  The report notes that past 
diagnoses included tinea pedis or dermatophytosis pedis.  The 
veteran reported that his foot tenderness had worsened, despite 
therapy.  He was a common laborer, and had been out of work since 
August 1989 because of his feet and numerous other systemic 
problems.  He also had an eruption on his hands.  Current 
examination findings showed extremely thickened skin with 
fissuring, tenderness, peeling, and cracking of the entire soles.  
There was mild scaling that was KOH positive in the webs between 
the fourth and fifth toes bilaterally.  A similar but less severe 
eruption was present over the veteran's palms.  The clinical 
impression was hyperkeratosis palmaris et plantaris and mild tinea 
pedis, involving the webs between the toes.

Also in December 1993, the veteran underwent VA neurological 
examination.  According to the examination report, he complained 
of headaches two to three times a day that lasted from 15 minutes 
to over one hour.  He took Tylenol for the headaches.  His 
headaches were usually frontal over the eyes and forehead, along 
with paresthesias in the occiput.  There was no migraine or tic.  
There was no chorea or other abnormal neurological disturbance.  
The diagnosis was tension headache.

A December 1993 VA gastrointestinal examination report reflects 
that the veteran gave a history of PUD in 1982.  Currently, he 
took Ranitidine, but no other medications.  He had pain 24 hours a 
day that was unrelated to foods.  He had to consume some type of 
food whenever the pain occurred.  He gained weight, and 
subsequently discontinued those habits and lost 15 pounds.  On 
examination, the veteran had tenderness through the abdomen, even 
to light touch.  There was no rebound or rigidity.  There was no 
mass or abnormal pulsation.  The veteran's current weight was 185 
pounds, and he had weighed 210 pounds a year earlier.  There was 
no evidence of anemia, malnutrition, or nausea, or of diarrhea or 
constipation.  The veteran's pain was noted to be present 24 hours 
a day.  The diagnosis was PUD by history.

VA medical records, dated from December 1993 through April 1994, 
reflect that the veteran continued to be treated for his 
complaints of cracking, scaling, and bleeding on the soles of his 
feet.  Treatment included prescribed creams.  

A February 1994 private medical record reflects that for a long 
time the veteran had noted dyspnea, especially with exertion.  
Another record entry dated in February 1994 indicates that the 
veteran complained of myalgia, fatigue, headache, and irritable 
bowel symptoms.  

In a March 1994 written statement, M.S.R., M.D., said he treated 
the veteran for the past three years for medical problems that 
included chronic foot dermatitis.  Dr. R. said that in April 1993 
he had referred the veteran to Dr. K., a dermatologist who 
diagnosed keratoderma with secondary tinea infection.  It was 
noted that fungal cultures at that time documented trichophyton 
rubrum and confirmed tinea infection.  According to Dr. R., the 
veteran's symptoms were on a chronic basis and typically followed 
a pattern of exacerbations and remissions.  The veteran was 
bothered most of the time with an itching over the plantar surface 
of his feet, and usually had significant scaling of the soles of 
his feet with cracking and occasionally bleeding.  He tried 
treatment with antifungal ointment and moisturizers as well as 
cortisone products with some improvement, but typically had 
exacerbations of these symptoms.  

A March 1994 VA record entry also reflects the veteran's 
complaints of constant stomach discomfort and frequent headaches.  
April 1994 VA radiology reports reflect a normal small bowel 
series and normal GI series.  An April 1994 private medical record 
shows that a computed tomography (CT) scan of the veteran's 
abdomen revealed no positive findings.  April 1994 VA radiology 
reports indicate a normal double contrast study of the veteran's 
colon, and his gallbladder was well identified with no signs of 
calculi.  

In April 1994, the veteran submitted his substantive appeal, along 
with two color photographs of the soles of his feet that show skin 
cracking and peeling.

A May 1994 VA radiology and operative reports indicate that the 
veteran experienced indigestion and stomach pain.  He underwent an 
esophagogastroduodenoscopy (EGD)-biopsy of the pyloric antrum that 
showed mild gastritis.

In a November 1994 medical evaluation, Dr. M.R. noted that he 
treated the veteran since 1990 for several chronic problems that 
included a history of chronic plantar dermatosis including 
keratoderma and secondary kidney infection, and that the veteran 
was seen by a dermatologist. 

In a June 1995 letter, Dr. M.R. said that the veteran's primary 
limiting and most symptomatic condition was his underlying 
fibromyalgia.  It was noted that the fibromyalgia was associated 
with multiple complaints that included chronic fatigue and 
frequent severe headaches.  Also, it was noted that the veteran 
was followed by a dermatologist for chronic plantar dermatosis 
including keratoderma.

A September 1995 VA cranial nerve examination report indicates 
that neurological examination was essentially unremarkable.  It 
was noted that the veteran was seen in 1987 and in April 1994 
regarding his headaches.  It was noted that both examinations 
found no evidence of impairment of the cranial nerves, and current 
examination found no cranial nerve abnormalities.  Further, the 
veteran reported having a bilateral foot fungus since discharge 
that he believed was worsening.  He said his feet hurt constantly 
and, despite medication, the condition never completely healed.  
On examination, there was some redness on the toes and between the 
toes, and maceration of the skin.  The sores were dry with cracks 
in the heel and on the balls of the feet, with both feet looking 
the same.  There was some mild swelling and some tenderness on 
palpation and pressure on the feet.  The nails seemed preserved.  
The pertinent diagnoses included post-traumatic headaches with no 
abnormality detected in the cranial nerves on current examination 
and on 1987 and 1994 examinations, and chronic dermatophytosis in 
both feet.

VA medical records, dated from 1995 to 1997, indicate that in 
December 1995 the veteran complained of frequent headaches that 
occurred in varying locations in his head and back pain for which 
he took Tylenol and, sometimes, Tylenol #3.  The veteran was seen 
in the podiatry clinic in January and February 1996 and complained 
of dry, cracked skin on both feet, which were sore.  He was noted 
to have fissures on the soles of his feet.  

A February 1996 administrative decision from the Social Security 
Administration (SSA) indicates that the veteran was found to be 
totally disabled since April 1994 due to chronic foot dermatitis, 
degenerative disc disease, fibromyalgia, and depression.  A March 
1996 SSA disability determination and transmittal record indicates 
that the veteran was held to be disabled primarily due to 
degenerative disc disease and, secondarily, to depression.

An August 1996 VA clinical entry indicates the veteran complained 
of headaches and neck and back pain, and was assessed with 
fibromyalgia.

A November 1996 private medical record indicates the veteran 
complained of cracked hands and feet, and it was noted that his 
hands showed thickening and fissuring over the entire palmar 
aspect.  

An October 1997 private psychiatric evaluation report reflects the 
veteran's somatic complaints of frequent headaches that were 
worsening with the veteran's mood state.  It was also noted that 
the veteran had a medical history of PUD and had frequent reflux 
symptoms and dyspepsia.  

VA records dated in November 1997 indicate that a radiology report 
of a CT scan of the veteran's head was normal.  Another report 
indicated a normal GI series.  A parisitology smear taken in 
November 1997 showed occult blood was negative. 

A January 1998 VA microbiology report indicates a parasitology 
report reflects no ova and parasites (stool examination).  January 
1998 VA radiology reports reflect a normal barium enema and normal 
sonography of the gallbladder.

In May 1998, the veteran underwent VA examination.  According to 
the examination report, VA last examined him in November 1997.  It 
was noted that the veteran's headaches were exactly as described 
in the last VA examination report.  The headaches persisted on the 
same frequency and intensity but the veteran had occasional days 
when he had no headaches.  It was noted he also developed stomach 
distress in service and found to have an ulcer.  The veteran was 
also treated by a dermatologist for chronic hyperkeratotic 
dermatitis of both the palms and the soles, producing fissures and 
itching.  It was noted that it was never established that the 
veteran had dermatomycosis.  On examination, it was noted that the 
veteran was 5 feet 11 inches tall and conspicuously overweight at 
233 pounds.  His abdomen was soft with tenderness on superficial 
palpation, especially in the lower quadrants, with epigastric 
organomegaly.  Bowel sounds were intact.  Neurological examination 
showed the cranial nerves were intact and fundi examination was 
intact.  It was noted that numerous laboratory tests were 
performed on the veteran through the years.  In 1997 a CT scan of 
his head had shown no evidence of subdural hermatoma or normal 
pressure hydrocephalus to account for his chronic headaches, and 
an UGI series was normal.  The diagnoses included chronic 
dyspeptic symptoms with no evidence of active ulcer disease on X-
rays taken in November1997, post-traumatic headaches, and chronic 
keratotic eczematous dermatitis of the palms and the soles.

According to VA outpatient records dated in 1998, an August 1998 
parasitology smear was negative for occult blood.  The veteran was 
seen several times from June to December in the podiatry clinic 
for complaints of pealing and cracked skin on his hands and feet, 
and tinea pedis was noted.  He reported that his skin condition 
had worsened in the past years.  In December, an oral antifungal 
was prescribed.  In a December 1998 written statement a VA 
physician said that the veteran had a history of disorders that 
included dermatophytosis and headaches.  

Also in December 1998, the RO received four color close-up 
photographs that included two of the soles of his feet that were 
taken in November 1998.  The photos show scaling, cracking, and 
bleeding on the veteran's heels.

VA outpatient records, dated from January to April 1999, indicate 
that the veteran complained of severe stomach pain in January and 
reported having bloody stools that day that were red and black.

VA hospitalized the veteran in January 1999 for treatment of 
cellulitis of the left thigh, thought to be secondary to a spider 
bite.  While hospitalized, the discharge summary notes that he had 
an episode of dyspepsia that was not unusual for him.  It was 
thought that he might undergo an EGD after discharge.  Discharge 
diagnoses included chronic dyspepsia and history of colitis.

January 1999 VA radiology reports indicate that abdominal findings 
were non-specific, a mild intestinal ileus was present with no 
signs of a bowel obstruction, and a GI series was normal.  A 
microbiology report dated that month reflects that no anaerobes 
were isolated.  

According to March 1999 VA medical records, the veteran complained 
of abdominal pain after eating, and an EGD was recommended.  An 
April 1999 VA radiology report reflects thatr an echogram of the 
veteran's abdomen showed irregularity of the wall of the 
gallbladder that was thought to represent a thickened wall, but 
small stones or thick bile could not be excluded.  Further tests 
were recommended.  An April 1999 VA pathology report of the 
veteran's EGD indicates that a biopsy of the veteran's antrum was 
taken to rule out gastric ulcer and hiatal hernia.  The diagnosis 
as to the antrum biopsy was gastric mucosa, no pathologic change 
seen; and biopsy of the hiatal hernia showed squamous/columnar 
junction mucosa with mild chronic inflammation and mild 
hyperplasia of the epithelium.

A September 1999 VA medical record reflects the veteran's 
complaints of chronic headaches and that he requested Tylenol #3 
medication.

The veteran underwent VA dermatology examination in October 1999.  
According to the examination report, the second, third, and fourth 
interdigit spaces of both of his feet were shown to be slightly 
macerated, with marginal desquamation that extended from the side 
of the toe to the other side of the toes.  The plantar surface of 
both feet showed diffuse thickening, with scaling and fissure 
formation along the side of the posterior parts of both feet and 
heels.  The surface of both heels showed diffuse thickening.  KOH 
preparation of the scales from his hands and feet showed elements 
of fungal hyphae.  The assessment was dermatophytosis and 
keratoderma.  The VA physician commented that the veteran's hand 
and feet condition was the result of dermatophyte infections and 
might be partially related to his atopic nature.

In November 1999, the RO received eleven color photographs of the 
veteran's hands and feet that included four close-up pictures of 
the soles of his feet.  The photographs showed cracking, 
fissuring, scaling, and bleeding, primarily on the veteran's heels 
and to a lesser degree on the balls of his feet. 

In January 2000, the veteran submitted excerpts from The Merck 
Manual and the Merck Manual of Geriatrics regarding skin 
infections and cellulitis.  

According to a January 2000 VA outpatient dermatology clinic 
entry, the veteran was seen for tinea pedis, tinea manum, and 
atopic dermatitis.  On examination, the veteran's hands and feet 
were noted to have multiple, erythematous scaling plaques 
associated with large fissures.  There were also dystrophic nails 
with some ungula debris.  There were macerations between the web 
spaces of the hands and feet.  It was noted that the veteran had 
atopic dermatitis of the hands and feet with secondary fungal 
infection.  Further tests and medications were ordered. 

In a February 2000 written statement the veteran said that he was 
submitted medical literature regarding his claim for a skin 
condition for his hands.  He noted that the condition was an 
infectious bacterial disorder, and that touching his feet caused 
the tinea pedis to spread to his hands.

In a February 2001 written statement, J.M.S. said the veteran 
attended outpatient therapy at a community mental health center.  
It was noted that his symptoms included depression, loss of 
memory, daily headaches, restless sleep, nervousness, and 
excessive worry.  It was further noted that the veteran reported 
experiencing headaches on a daily basis.

In a May 2001 written statement, the veteran's VA treating 
physician since October 1999 reported that the veteran had 
dermatophytosis and had trouble with his hands and feet.  He took 
codeine for pain in his hands and feet, as well as for headaches.  
The veteran suffered with dry, cracking, and bleeding skin on his 
feet and hands, bilaterally.  Prescribed creams helped for a short 
time and the problems recurred.  It was also noted that the 
veteran had gastrointestinal problems secondary to duodenal ulcer, 
for which he took prescribed medication.  He was also diagnosed 
with external and internal hemorrhoids and segmental colitis.  A 
colonoscopy was performed in June 2000.  

In June 2001, the veteran submitted two color photographs, one of 
which showed cracking and fissuring on the heels of his feet.

In August 2001, the veteran underwent VA neurological and 
psychological examinations.  According to one neurological 
examination report, the veteran complained of constant headache 
since 1982 that had worsened in severity and frequency.  The 
headaches started from the occipital and ran to the forehead.  
Sometimes he had two or three headaches a day, other times the 
headaches lasted all day long, and there was no precipitating 
factor for the headache.  He took Tylenol #3 for it.  When he had 
headaches, he had loss of memory and dizziness, was confused, and 
was forgetful with loss of balance.  

On examination, the veteran weighed 276 pounds.  Neurological 
examination findings revealed some memory loss and motor weakness 
of the hands, bilaterally, thought to be due to the chronic ulcers 
of the fingers and hands.  There was motor weakness of the dorsal 
and plantar flexor, bilaterally.  Most of the cranial nerves were 
intact with the exception of taste.  Sometimes the veteran had 
loss of taste.  A CT scan of the brain was to be scheduled and 
organic brain syndrome was diagnosed.  In the psychological 
examination report, the examiner noted that the veteran reported 
having headaches secondary to perceived stressors that would 
include his psychiatric diagnoses, rather than vice versa.  The 
pertinent psychiatric diagnoses were cognitive disorder, not 
otherwise specified, secondary to closed head injury; major 
depressive disorder, recurrent, severe, with psychotic symptoms; 
panic disorder without agoraphobia and specific phobia, animal-
type.  

Also in August 2001, the veteran underwent a VA gastrointestinal 
examination.  According to the examination report, the veteran 
complained of a constant burning type of pain in his epigastrum.  
Spicy food increased the pain and epigastric discomfort.  After 
eating he had some pain relief for one hour and then the pains 
returned.  He said sometimes he had a history of vomiting one half 
hour after eating, especially spicy foods.  He used to vomit some 
blood in the past, but not recently.  He said sometimes he had 
black stool.  He took Mylanta but did not like the taste.  
Sometimes he had diarrhea that lasted for two days, sometimes it 
went away without treatment and sometimes he was constipated.  He 
denied any episode of colic abdominal pain and said the pain was 
rather constant and burning every day.  His pain was located in 
the epigastrium.  He said he was gaining weight.  

On examination the veteran was noted to be 5 feet 11 inches tall 
and weighed 276 pounds.  There was no sign of anemia.  There was 
pain on palpation of the epigastrium.  Bowel sounds were present 
and there was no organmegaly.  There was no evidence of 
hemorrhoids and no blood on the examining finger.  Further tests 
were recommended.  The diagnosis was PUD, and it was noted that 
the veteran took prescribed medication.

An August 2001 VA examination report of the veteran's skin 
reflects his report of ulcers on both feet and the bones, at the 
level of the metatarsal phalangeal joints of both feet.  The ulcer 
was about 1/4 inch deep, about 1 inch long or more in some places, 
located in the crease of the metacarpal phalangeal joints, and on 
the fingers of his hands.  He said these ulcers never went away, 
despite using different medications.  The veteran said they 
itched, were painful and sometimes would seep.  The examiner noted 
ulcerations with exfoliation and crusting, sometimes painful, 
sometimes very itchy.  There were painful ulcers located on the 
veteran's heels and the balls of his feet.  He had problems 
walking and most of the time they were cut open and occasionally 
bled.  Photographs of the veteran's hands and feet were ordered.  
The diagnosis was chronic dermatomycoses.  In the VA examiner's 
opinion, the veteran was very incapacitated regarding his 
neurological disorders and also concerning the dermatomycosis that 
was so severe he was unable to use his hands and feet properly, 
which made it very hard for him to keep a good job.

A CT scan of the veteran's head performed in September 2001 was 
normal and without change since April 1999, according to the VA 
radiology report.  A September 2001 VA radiology report indicates 
an UGI series showed a possible small sliding type of hiatal 
hernia and no significant reflux.  There were no active 
ulcerations, abnormal defects, or signs of obstruction.

An April 2002 VA examination report indicates that the examiner 
reviewed the veteran's claim file.  It was noted that the veteran 
was service-connected for tinea pedis of the feet and had a fungal 
disorder of the hands that developed in recent years.  The veteran 
complained of severe pain after eating but was not very specific 
as to how long the pain lasted and how long it took for the pain 
to come after eating.  Currently, he denied any blood in his 
stools but indicated that about two months earlier he had had 
blood in his stools.  The examiner commented that during the 
examination it was noted that the veteran was a very poor 
historian.  There was no history of anemia.  The veteran said his 
stomach pain was becoming very incapacitating.  He denied periodic 
vomiting, hematemesis, or melena but said the pain in the stomach 
was very constant and daily.  Any time he ate he had pain.  As to 
his headache, he said sometimes the headache lasted three to four 
days, and sometimes the headache was of short duration about three 
to four times during the day.  He took Tylenol #3 for the 
headache.  The veteran indicated that the headache was becoming 
very incapacitating and he was unable to do any type of work or 
activity when he had the headache.  He had to just lie down and 
rest.  The VA examiner opined that the veteran's fungal disease of 
the hand was connected to the tinea pedis.  As to the veteran's 
PUD, the veteran said when he had pain it was very incapacitating 
in the stomach, sometimes lasting one half hour to one hour and 
sometimes lasting longer.  He was not very specific as to how long 
it took for the pain in his stomach to come out.  He took 
prescribed medications that relieved the pain.  

On examination, the veteran weighed 234 pounds.  As to his 
headache, the veteran said it could come anytime, especially under 
stress when he was upset, and sometimes just by watching 
television.  He had the headache daily and took aspirin that did 
not affect his stomach.  He said the headache was very frustrating 
and he had to lie down.  The veteran said he had the headache in 
the top of the head, sometimes it moved around, and sometimes he 
felt like the headache was going to explode.  He denied any nausea 
or auras, and saw white spots sometimes.  The clinical impression 
was tinea manus.  As to the veteran's gastritis or stomach 
problems, he denied a history of vomiting, hematemesis, or melena 
and said he took pills that were helpful.  He had diarrhea all the 
time, most of the time of the day, with no history of 
constipation.  He said sometimes there was a colic type of pain in 
the stomach and sometimes this pain lasted for hours.  He said he 
had lost some weight.  The VA examiner observed no sign of any 
illness and indicated there was pain on palpation of the 
epigastrum.  The impression was gastritis and PUD.

A June 2002 VA dermatology record reflects that physical 
examination shows scaling and erythema on the fingers, feet, and 
palms with no nail changes.  The diagnosis was psoriasiform 
dermatitis.

In a June 2002 written statement, J.H.D., M.D., indicated that he 
examined the veteran in late May regarding the chronic cracking 
and scaling condition on his palms and soles.  The condition 
caused pruritus and painful fissures, treated with topical 
anesthetics, steroids, and antifungals without much help.  Dr. D. 
said that examination findings included hyperkeratosis limited to 
the palms and toes and palmar and plantar surfaces of the fingers 
and toes.  There were no nail changes.  KOH preparations from the 
palms and soles were negative.  A culture grew out a dermatophyte 
from the soles.  Repeat KOH preparations from both the palms and 
soles were positive for fungal elements.  Dr. D.'s clinical 
impression was chronic tinea corporis that involved the palms and 
soles in the absence of onychomycosis with good resolution 
expected with adequate treatment of oral antifungals.  The 
physician commented that chronic tinea of the palms and soles was 
often a recurrent disease that required intermittent therapy and 
that topical antifungals were frequently ineffective.

The veteran underwent VA psychiatric examination in October 2002.  
The examination report indicates the examiner reviewed the 
veteran's medical records and referenced the lengthy August 2001 
VA psychological examination report, noted above.  The veteran 
complained of headaches occurring daily and sometimes required him 
to "eat up to 8 codeine pills" per day.  He was unable to identify 
specific medications that he took for headaches and any other 
condition but was focused on the headaches, which he identified as 
being the primary issue that limited his day-to-day existence.  
The headaches he experienced could prevent him from sleeping, 
could be so severe he did not want to eat, and sometimes resulted 
in his needing to lie down and do nothing.

In a November 2002 written statement, R.M., a case manager, 
reported that the veteran was referred for assistance managing his 
finances and other aspects of his life.  The veteran's diagnosis 
was organic brain syndrome with visual hallucinations and his 
other physical health concerns included dermatophytosis, ulcers, 
and residuals of foot injury.

As noted above, in a December 2002 rating decision, the RO granted 
a TIDU effective from August 2000 and a 100 percent schedular 
evaluation for cognitive disorder with depressive disorder 
secondary to head injury, effective from October 2002.

In July 2003, the veteran underwent further VA neurological 
examination.  According to the examination report, the examiner 
reviewed the veteran's medical records.  The veteran gave a 
history of headaches that started after he hit his head in 
service.  He currently experienced a daily headache that waxed and 
waned in intensity.  He woke up with a dull headache, mostly over 
the frontal region or temporal regions that built up as the day 
progressed and spread around the head as a band.  His pain was 
either of a throbbing nature or intense ache, rated as a 9 or 10 
on a scale of 10.  It was associated with nausea when intense 
during the middle of the day.  There was no photophobia.  Aspirin 
temporarily relieved the intensity but recurred in a short period.  
He mostly had no energy to do anything, but stayed home lying on 
the couch.  

On examination, the veteran was observed to be overweight.  There 
was no muscle atrophy or weakness, and sensation was intact to all 
modalities.  There was tenderness over the temporal regions and 
nuchal muscles.  The VA examiner reviewed psychiatric and 
psychological evaluations that showed significant cognitive 
deficits seen post head trauma but could not be attributed to a 
psychotic disorder.  The assessment was head injury with scalp 
laceration during military service, with residual manifestations 
including continuous daily post-traumatic headache-moderately 
severe, with pain rated as a 9/10 on a scale of 10.  Regarding the 
veteran's assertion of having headaches, the VA examiner commented 
that it was reasonable that causative evidence of a scalp scar 
confirmed the history of head injury as the cause and the 
veteran's report had to be accepted as to the headaches' 
intensity.  Further, the multiple medical records show evidence of 
disorganized functional status as documented by various behavioral 
health examiners noted above.

Also in July 2003, the veteran underwent additional VA 
gastrointestinal and dermatologic examination.  The examination 
report indicates the examiner reviewed the veteran's medical 
records.  As to the veteran's dermatologic disorder, it was noted 
that he was diagnosed with tinea pedis in service and, post-
service, was seen many times in the outpatient dermatology clinic, 
where his diagnoses included hyperkeratotic eczema although 
antifungal preparations were also prescribed.  It was noted that 
cultures were taken and, in October 1993, Trichophyton rubrum 
developed from cultures of both feet.  In October 1995 and 
February 1998, fungus cultures were negative from the foot.  It 
was noted that an April 1993 dermatologic referral noted 
keratoderma with secondary Tinea infection, and that fungal 
cultures documented Trichophyton rubrum and, thus, confirmed a 
tinea infection, although the examiner said it was unclear whether 
this was from both the hands and feet.  

The July 2003 VA examination also reflects that, in May 1998, the 
veteran had undergone a VA examination at which the examiner noted 
a diagnosis of chronic hyperkeratotic dermatitis of both palms and 
soles.  That physician said the record never showed an established 
diagnosis of dermatophytosis.  However, the present VA examiner 
noted that there were positive fungus cultures previously noted.  
An October 1999 VA dermatology examination included an impression 
of dermatophytosis and keratoderma.  At that time, the 
dermatologist noted that potassium hydroxide preparation of the 
scales from the veteran's hands and feet showed elements of fungal 
hyphae that, according to the current VA examiner, would document 
the presence of fungi in both hand and foot locations.  Further, 
it was noted that when seen in the VA outpatient clinic in January 
2000 the veteran was seen for tinea pedis, tinea manum, and atopic 
dermatitis and thought to have a secondary fungal infection of the 
hands and feet superimposed on atopic dermatitis.  Dr. D.'s June 
2002 statement, noted above, was also reviewed.  

Further, the examination report indicates that the veteran said he 
experienced persistent dermatitis on his hands and feet, and that 
both feet were equally involved.  He said his skin condition was a 
lot worse in the past than its current status, both regarding his 
hands and his feet.  He said the dermatitis never cleared away 
completely, but waxed and waned.  He did not know what produced 
the improvement, except perhaps one of the topical creams he used.  
Dermatitis worsened if his hands or feet were wet, and soap and 
shampoo produced burning and significant discomfort.  His current 
treatment included topical cream and ointment and, in June 2002, 
he took oral medication.  He had never received light therapy.  He 
said he used the creams on regular daily basis.  The veteran's 
current symptoms included itching that, at times, was quite severe 
in both his hands and feet.  He had pain and discomfort in his 
hands and feet, especially if he moved his fingers or toes.  His 
heels hurt, and that increased when he put on his shoes.  The 
veteran indicated that at times he could hardly put shoes on 
because of the pain and that, when he washed with soap, there was 
burning discomfort in his hands and feet and shampooing was very 
uncomfortable for his hands.  He denied any history of secondary 
bacterial infection of his skin lesions or purulent drainage, and 
he denied fever, chills, or weight loss. 

As to the veteran's gastrointestinal disorders, it was noted that 
the veteran was treated for a gastrointestinal disorder in service 
variously diagnosed as duodenitis and duodenal ulcer.  Post 
service, it was noted that a March 1982 UGI series was read to 
show duodenitis and a July 1982 UGI series was read to show a 
duodenal ulcer.  Subsequent UGI series in May 1989 and May 1998 
were evidently negative for ulcer.  UGI series in January 1988, 
September 2001, and May 2003 were negative for ulcer or signs of 
duodenitis on X-ray.  The UGI in September 2001 showed a possible 
small sliding hiatus hernia.  The May 1983 UGI showed sliding 
hiatus hernia, with free gastroesophageal reflux but no ulcers.  
The veteran did not recall when he had last undergone an UGI that 
showed an active ulcer.  It was noted than EGD performed in April 
1999 diagnosed gastroesophageal reflux disease and hiatal hernia 
with biopsy from the antrum that was normal.  Biopsy of the hiatus 
hernia showed mild chronic inflammation.  A July 2002 EGD was 
described as normal.  

Currently, the veteran complained that his symptoms now were worse 
than usual.  He said had constant pain in his stomach with aching 
pain and tenderness, whether or not he ate.  The mid upper abdomen 
between the xiphoid and the umbilicus was the area of maximum 
intensity of pain.  He denied a history of pancreatitis.  With 
pain, he had nausea and felt like he was going to throw up but did 
not, and he denied any vomiting.  He denied hematemesis and rated 
his level of pain as 3 out of 10 on a scale of 1 to 10 at its 
least troublesome, and 8 out of 10 when it was most severe.  He 
said most of the time his pain was a 5-6 out of 10, at it was 
currently.  The veteran said there were times when the pain 
exacerbated and it was due to eating hot spice foods, stress, or 
constipation.  At other times, the pain exacerbated without 
obvious cause.  The pain had no relationship to the time of day or 
position of his body, and awakened him several times during the 
night along with his headaches.  The veteran also described 
symptoms of feeling something was plugging up in his throat, and 
he coughed up brown chunks with bright blood in it.  A January 
2003 chest X-ray was normal.  It was noted that an ear, nose, and 
throat specialist believed that was related to reflux symptoms.  
It was noted that the last UGI series did show significant free 
gastroesophageal reflux.  The veteran also described symptoms of 
reflux with heartburn under his breastbone and, at times, 
regurgitation of bitter material into his mouth.  That occurred 
once or twice monthly, and was separate from the chronic upper 
abdominal pain noted above.  Additionally, liver function tests 
performed in May 2003 were normal and there was no history of 
chronic pancreatitis.  An April 1999 echogram of the veteran's 
abdomen showed some irregularity of the wall of the gallbladder, 
of unclear etiology.  The veteran's treatment included over-the-
counter antacid tablets that helped and improved his pain, usually 
for up to one hour before it recurred.  It was noted that he had 
not lost weight.  He weighed 230 pounds in November 2002, 241 in 
May 2003, and 241 currently and had no history of anemia.

The VA examination report indicates that the veteran said he was 
never free of pain, but got used to it and continued his activity.  
There were apparently frequent times when he lay down for one or 
two hours because of increased stomach pain and headaches.  That 
occurred once or twice daily, but not every day.  A heating pad on 
the stomach also helped a bit at those times.  He reported black 
stools intermittently, perhaps monthly for one to two bowel 
movements and then it was resolved.  He denied taking Pepto Bismol 
or iron preparations.  He denied having diarrhea, and said he was 
constipated and took laxatives daily.  He denied any colicky 
symptoms, but at times had abdominal distension.  Taking the 
antacids, burping, and passing gas per rectum helped improve that.  
He was vague as to how frequently that occurred but indicated it 
usually happened after dinner.

The VA examiner said that the veteran's symptoms were continuously 
mild to moderate and are daily, but the source for the veteran's 
symptoms was unclear.

On examination, the veteran did not appear distressed.  There was 
onychomycosis of several nails of the left foot.  There was 
significantly thickened hyperkeratotic fissured skin of the heels, 
medial and plantar aspect, and also on the lateral margin of the 
foot and the base of the great toe medially.  There was generally 
diffuse scaling of the soles of the foot.  The was also 
hyperkeratotic thickened skin noted on the toes, primarily where 
one toe pressed up against the next.  There was no dermatitis 
noted between the toes in the web space.  On the veteran's right 
foot, there was onychomycosis of all the nails with diffuse 
scaling skin of the soles.  There was diffusely thickened 
hyperkeratotic skin of the heels primarily on the medial aspect, 
as well as the plantar surface.  There was fissuring in these 
areas, as well as fissuring along the lateral margin of the foot.  
There was also fissuring and hyperkeratotic changes on the great 
toe, plantar aspect medially, as well as the medial forefoot in 
the region of the first metatarsophalangeal joint but medial to 
it.  Hyperkeratotic skin of the toes was also noted as most 
especially where they came into contact with each other.  The 
veteran's abdomen was soft.  He was tender in the lower abdomen, 
both on the left and right side as well as in the mid upper 
abdomen, most marked about half way between the umbilicus and the 
xiphoid process in the epigastrium.  There was no rigidity, 
guarding, or rebound detected.  Bowel sounds were normal.  There 
was no heptosplenomegaly.  The diagnoses included tinea pedis, 
tinea manum, keratoderma of the hands and feet, non-ulcer 
dyspepsia, duodenal ulcer by history, and duodenitis by history.

The VA examiner commented that there were two notations in the 
veteran's record regarding fungal elements in October 1999 and in 
Dr. D.'s June 2002 letter.  In the VA examiner's opinion, it was 
at least as likely as not that the veteran's skin disorder of the 
hands was related to and secondary to the skin disorder of his 
feet.  The examiner opined that the veteran may have an underlying 
atopic diathesis, as previously noted, but there was evidence for 
fungus involvement both on the hands and feet.  The VA examiner 
said it was not unusual to see tinea involvement of both feet and 
hands, particularly if there was nail involvement, as the veteran 
had on his feet, which provided a chronic source of reinfection.  
Further, the VA examiner commented that the veteran's current GI 
symptoms were "not as likely as not to represent either duodenal 
ulcer or duodenitis".  It was noted that the veteran had recent 
UGI series that showed not evidence for ulcer and two EGDs in 
April 1999 and July 2002 that showed no evidence of duodenal ulcer 
or duodenitis by description.  In the VA examiner's opinion, the 
veteran's "current symptoms represent[ed] primarily nonulcer 
dyspepsia, as well as gastroesophageal reflux disease."  The VA 
examiner noted that it was unclear, historically, when the veteran 
last had a documented duodenal ulcer but, based on a review of the 
medical records, the last documented ulcer by X-ray was in July 
1982.

As noted, in August 2003, the RO granted service connection and a 
compensable disability evaluation for tinea of both hands.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), substantially amended the provisions of 
chapter 51 of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2003)).  In addition, VA has published regulations to implement 
many of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).

The Board is aware that there has been a significant amount of 
analysis pertaining to the effective date, the scope, and the 
remedial aspects of the VCAA.  See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003).

Given the uncertainty as to the precise application of the VCAA, 
exemplified in the authorities cited above, the Board assumes that 
the VCAA is applicable to this appeal.  We are aware that the 
Secretary of Veterans Affairs has filed a motion with the U.S. 
Court of Appeals for Veterans Claims seeking review and 
clarification of the Pelegrini decision, cited above.  The Board 
has carefully reviewed the veteran's claims folder to ascertain 
whether remand to the RO is necessary in order to assure 
compliance with the new legislation.

In June 2001 and May 2002, the RO provided the veteran with 
correspondence clearly outlining the duty-to-assist requirements 
of the VCAA.  In addition, the appellant was advised, by virtue of 
a detailed May 1993 statement of the case (SOC) and by 
supplemental statements of the case (SSOCs) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We, 
therefore, believe that appropriate notice has been given in this 
case.  The Board notes, in addition, that a substantial body of 
lay and medical evidence was developed with respect to the 
veteran's claim, and that the SOC and SSOCs issued by the RO 
clarified what evidence would be required to establish a 
compensable rating.  The veteran responded in turn to the RO's 
communications with additional evidence and argument, thus curing 
(or rendering harmless) any previous omissions.  Further, the 
claims file reflects that the August 2003 SSOC contained the new 
duty-to-assist law and regulation codified at 38 U.S.C.A. § 5107 
(West 2002) and 38 C.F.R. § 3.159 (2003).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced in any 
way by the notice and assistance provided by the RO.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; VAOPGCPREC 16-92 
(57 Fed. Reg. 49,747 (1992)).  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist the 
veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertaining to his claims, under both former law 
and the VCAA.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the veteran.  
The U.S. Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of positive and 
negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2003) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected tinea pedis, headaches, and PUD with duodenitis, and has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence of record is inadequate for 
rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155.  The Board attempts to determine 
the extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, as far 
as practicable, upon the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Not all disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with functional 
impairment is required.  38 C.F.R. § 4.21.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
If the minimum schedular evaluation requires residuals and the 
schedule does not provide a no-percent evaluation, a zero-percent 
evaluation is assigned when the required residuals are not shown.  
38 C.F.R. § 4.31.

Although the evaluation of a service-connected disability requires 
a review of the veteran's medical history with regard to that 
disorder, the primary concern in a claim for an increased 
evaluation for service-connected disability is the present level 
of disability.  Where entitlement to compensation has already been 
established, and an increase in the disability rating is at issue, 
the present level of disability is of primary concern.  Although a 
rating specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over the 
current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board is well aware that the provisions of 38 C.F.R. § 4.14 
preclude the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses.  
However, impairment associated with a veteran's service-connected 
disability may be rated separately unless it constitutes the same 
disability or the same manifestation.  The critical element is 
that none of the symptomatology for any of the disorders is 
duplicative of or overlapping with symptomatology of the other 
conditions.  See Esteban v. Brown, 6 Vet. App. 259 (1995).

1.  Evaluation in Excess of 10 Percent for Tinea Pedis

The veteran's service-connected tinea pedis is currently evaluated 
as 10 percent disabling under Diagnostic Code (DC) 7813-7806.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  38 C.F.R. § 4.27.

During the pendency of the veteran's appeal, and effective August 
30, 2002, the rating criteria for evaluating skin disorders found 
in the Rating Schedule at 38 C.F.R. 4.118 were amended.  See 67 
Fed. Reg. 49,590-99 (July 31, 2002).  

Since this change in law occurred while the appeal was pending, 
the Board must apply the version of the law that is more favorable 
to the veteran's claim.  However, the Board must apply the old law 
prior to the effective date of the new law.  See Green v. Brown, 
10 Vet. App. 111, 116-119 (1997) and 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or increase 
shall be fixed in accordance with the facts found, but shall not 
be earlier than the effective date of the Act or administrative 
issue).  See also Dudnick v. Brown, 10 Vet. App. 79 (1997) (with 
respect to the amended regulations in question, VA is required to 
apply the amendments to the extent that they are more favorable to 
the claimant than the earlier provisions).

The Board must apply only the earlier version of the regulation 
for the period prior to the effective date of the change.  See 
Rhodan v. West, 12 Vet. App. 55, 57 (1998), appeal dismissed, No. 
99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion) (VA may 
not apply revised schedular criteria to a claim prior to the 
effective date of the amended regulations).

In the August 2003 supplemental statement of the case, the RO 
evaluated the veteran's claim under the new regulations.  The 
veteran was afforded an opportunity to comment on the RO's action, 
and did not choose to do so.  Accordingly, there is no prejudice 
to the veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the old regulations, effective prior to August 30, 2002, 
tinea corporis, tinea cruris, tinea pedis, dermatophytosis, and 
onychomycosis are rated as eczema, and evaluated as 10 percent 
disabling when manifested by exfoliation, exudation, or itching, 
if on an exposed surface or extensive area; as 30 percent 
disabling when manifested by exudation or constant itching, 
extensive lesions, or marked disfigurement; and as 50 percent 
disabling when manifested by ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or when the 
disorder is exceptionally repugnant.  38 C.F.R. Part 4, § 4.118, 
Diagnostic Codes 7806, 7813, 7819 (2002), effective prior to 
August 30, 2002.

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and just".  
38 C.F.R. § 4.6.  It should also be noted that use of descriptive 
terminology such as "mild" by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Under the current regulations, effective August 30, 2002, DC 7806 
was amended.  Under the revised criteria, dermatitis or eczema is 
rated as disfigurement on the head, face or neck or scars, 
depending upon the predominant disability.  A 10 percent rating is 
assigned for dermatitis or eczema covering at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less than 
six weeks during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806, effective August 30, 2002.  A 30 percent 
rating is assigned for dermatitis or eczema covering 20 to 40 
percent of the entire body or 20 to 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of six weeks or more, but not constantly, during 
the past 12-month period.  Id.  A 60 percent rating is assigned 
for dermatitis or eczema covering more than 40 percent of the 
entire body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as corticosteroids 
or other immunosuppressive drugs required during the past 12-month 
period.  Id.

Upon review of the competent and probative medical evidence of 
record, and giving the veteran the benefit of the doubt, the Board 
finds that the subjective complaints of constant itching are 
credible, and medical records do in fact demonstrate that constant 
itching is a feature of his disability.  A 30 percent rating under 
DC 7806 expressly addresses constant exudation or itching, 
extensive lesions, or marked disfigurement.  As noted above, there 
is clear evidence of constant itching and evidence of exudation.  
Thus, with benefit of the doubt in the veteran's favor, the Board 
therefore concludes that a 30 percent rating under the criteria in 
effect prior to August 30, 2000, is warranted for the veteran's 
tinea pedis under the old regulations.  The collective body of VA 
and non-VA medical records reflects the veteran's complaints of 
constant itching on his feet, and medical observations of 
fissures, cracking, bleeding, and peeling that was non-responsive 
to topical steroids, ointments, and antifungal medication.  Color 
photographs of the soles of the veteran's feet submitted in 
December 1998, November 1999 and June 2001 demonstrate that both 
heels and the balls of the veteran's feet were marked by 
fissuring, cracking, scaling, and bleeding. 

However, there is no evidence of ulceration or extensive 
exfoliation or crusting, and systemic or nervous manifestations, 
or an exceptionally repugnant disorder such as would warrant a 50 
percent rating under Diagnostic Code 7806, as in effect prior to 
August 30, 2002.

A review of the evidence under the new criteria shows that the 
objective medical findings do not demonstrate that the veteran's 
service-connected tinea pedis covers more than 40 percent of the 
entire body or more than 40 percent of exposed areas affected.  
And, while the VA and private medical records show that he has 
received ongoing medical care for his service-connected foot 
disability, treatment included topical steroids, antifungals, and 
antibiotics.  Oral medication was occasionally prescribed, but 
constant or near-constant systemic therapy during the past 12-
month period for his skin disabilities was not demonstrated.  
Therefore, there is no basis to warrant a 60 percent rating under 
DC 7806, as in effect from August 30, 2002.

Moreover, the Board finds that the evidence does not present such 
an exceptional or usual disability picture as to render 
impractical the application of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1) (2003).  There has been no showing 
that the service-connected disability has caused marked 
interference with employment or necessitated frequent periods of 
hospitalization.  The medical evidence over the past decade 
pertaining to this issue has consisted of examinations and only 
one hospital record, in January 1999.  Although the service-
connected tinea pedis is seriously impairing, it is not shown to 
have resulted, by itself, in marked interference with employment.  
The veteran has other disabilities, both organic and inorganic, 
that significantly affect employment.  In fact, SSA awarded 
disability benefits to the veteran due to back problems and 
depression, but never due to his tinea pedis disability.  The 
overall disability picture with respect to the service-connected 
tinea pedis now under consideration does not seem to show any 
significant impairment beyond that contemplated in the 30 percent 
rating now assigned under Diagnostic Code 7806.

In other words, the service-connected tinea pedis, while 
undoubtedly disabling, is not shown to have resulted in any more 
than the normal interference with employment that such a 
disability is likely to have, which is contemplated in the 30 
percent rating assigned under DC 7806.  The Rating Schedule is 
designed to compensate for average impairments of earning capacity 
resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the Rating Schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1. Unusual or 
exceptional disability factors are simply not shown such as to 
merit extraschedular consideration in this instance.  In the 
absence of such factors, the Board is not required to discuss the 
possible application of 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

2.  Evaluation in Excess of 10 percent for Headaches

The veteran's service-connected headaches are rated under 
Diagnostic Code 8045.  Under Diagnostic Code 8045, pertaining to 
brain disease due to trauma, purely neurologic disabilities are to 
be rated under the diagnostic codes specifically dealing with such 
disabilities.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  Purely 
subjective complaints such as headaches, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be rated at 
10 percent and no more under Diagnostic Code 9304.  Id.  Ratings 
in excess of 10 percent for brain disease due to trauma under DC 
9304 are not assignable in the absence of a diagnosis of multi-
infarct dementia associated with brain trauma.  Id.

At the VA examinations in September 1992, September 1995, and May 
1998, the veteran was diagnosed with having post-traumatic 
headaches.  At the VA examination in July 2003, the examiner noted 
the veteran's complaints of continuous, daily post-traumatic 
headaches that were moderately severe.  Complaints of other 
symptoms experienced by the veteran, e.g., those associated with 
the separately service-connected cognitive disorder, are not for 
consideration in rating the service-connected headaches.  38 
C.F.R. § 4.14 (2003).  

Primarily, the veteran's disability consists of the purely 
subjective complaint of headache, recognized as symptomatic of 
brain trauma under Diagnostic Code 8045, which allows a rating of 
10 percent and no more under DC 9304.  As noted above, a rating in 
excess of 10 percent is assigned under DC 8045 only when there is 
a showing of multi-infarct dementia from brain trauma.  As 
demonstrated by the evidence of record, that requirement has not 
been met.

After a careful review of the available diagnostic codes and the 
medical evidence of record, the Board finds that diagnostic codes 
other than 8045 do not provide a basis to assign an evaluation 
higher than the 10 percent evaluation currently in effect.  
Diagnostic Code 8100 contemplates migraines, and a 30 percent 
rating is assigned for migraines with characteristic prostrating 
attacks occurring on an average once a month over the last several 
months.  The evidence does show that the veteran has frequent 
severe headaches, but he has not been diagnosed with migraine 
headaches.  Moreover, the medical evidence does not suggest that 
the veteran's headaches are of such frequency to be considered 
characteristic-prostrating attacks as required for a 30 percent 
rating under Diagnostic Code 8100.

The above determinations are based upon consideration of 
applicable provisions of the rating schedule. Additionally, 
however, there is no showing that, at any stage since he filed his 
claim for an increased rating, the veteran's headaches have 
reflected so exceptional or so unusual a disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  In this regard, the Board notes that the 
disability is not objectively shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings).  Moreover, the condition is not shown to warrant 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular standards.  
In the absence of evidence of such factors as those outlined 
above, the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, supra; Floyd v. Brown, supra; Shipwash v. Brown, 
supra.

3.  Compensable Evaluation for Peptic Ulcer Disease with 
Duodenitis

The veteran's service-connected peptic ulcer disease with 
duodenitis is evaluated as non-compensable under 38 C.F.R. § 
4.114, Diagnostic Code 7305.  A rating of 10 percent under DC 7305 
pertaining to duodenal ulcers requires evidence of a mild ulcer 
with recurring symptoms once or twice a year.  To merit a 20 
percent evaluation under DC 7305, there must be medical evidence 
of recurring episodes of severe symptoms two or three times a year 
averaging ten days in duration; or recurring episodes with 
moderate manifestations.  Id.  To merit a 40 percent disability 
evaluation under DC 7305, the evidence must demonstrate moderately 
severe symptoms of impairment manifested by weight loss and 
anemia; or recurrent incapacitating episodes averaging ten days or 
more in duration at least four or more times per year.  Id.  For a 
60 percent evaluation to be assigned under Diagnostic Code 7305, 
the evidence must show severe ulcer, only partially relieved by 
standard therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss productive 
of definite impairment of health.  Id.

As noted above, words such as "mild" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than applying 
a mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just".  38 C.F.R. 
4.6.

There are diseases of the digestive system, particularly within 
the abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia, and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under the 
title "Diseases of the Digestive System," do not lend themselves 
to distinct and separate disability evaluations without violating 
the fundamental principle relating to pyramiding as outlined in 38 
C.F.R. § 4.14.  38 C.F.R. § 4.113.

Ratings under Diagnostic Codes 7301 to 7329 will not be combined 
with each other.  A single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability picture, 
with elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. § 
4.114.

The Board observes in passing that certain provisions of 38 C.F.R. 
§ 4.114 were revised, effective July 2, 2001.  None of the 
diagnostic codes applicable to this case was changed, however.  
The Board takes notice of the fact that certain symptomatology may 
not be present at all times.  In fact, the diagnostic criteria 
recognize this fact by referring to "occasional episodes" of 
pertinent symptomatology.  

Nevertheless, upon review of the competent medical evidence of 
record, the Board is of the opinion that a compensable evaluation 
is not warranted for the veteran's service-connected peptic ulcer 
disease with duodenitis.  The collective findings of numerous VA 
and private tests and examination reports describe normal UGI 
series in October 1992 and November 1997; and tests results in May 
1998 were negative for ulcer.  UGI series in September 2001 and 
May 2003 were negative for ulcer or signs of duodenitis on X-ray, 
although the September 2001 UGI series showed a small sliding 
hiatus hernia.  The EGD biopsy in April 1999 diagnosed 
gastroesophageal reflux disease and hiatal hernia, but the biopsy 
from the antrum was normal and a July 2002 EGD was described as 
normal.  Moreover, in April 1994, a CT scan of the veteran's 
abdomen was normal, as were colon and gallbladder studies.  In 
fact 1982 was the most recent UGI series to reflect an ulcer.  

More important, while the medical evidence is replete with the 
veteran's gastrointestinal complaints, in July 2003, the VA 
examiner who reviewed the veteran's extensive medical file opined 
that it was "not as likely as not to represent either duodenal 
ulcer or duodenitis".  In the VA examiner's opinion, the veteran's 
symptoms represented primarily "nonulcer dyspepsia, as well as 
gastroesophageal reflux disease".  The veteran is not currently 
service-connected for non-ulcer dyspepsia or gastroesophageal 
reflux disease.  Thus, the Board is of the opinion that a 
compensable rating is simply not warranted for the service-
connected peptic ulcer disease with duodenitis.  Moreover, the 
evidence is not so evenly balanced as to allow for the application 
of reasonable doubt.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
3.102, 4.7, 4.114, Diagnostic Code 7305.


ORDER

An evaluation of 30 percent is granted for tinea pedis, subject to 
the laws and regulations governing the award of monetary benefits.

An evaluation in excess of 10 percent for headaches is denied.

A compensable evaluation for peptic ulcer disease with duodenitis 
is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



